     Case 3:19-cv-00179-N Document 32 Filed 07/23/19               Page 1 of 2 PageID 1375


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                 *
                                                 *
TENTH STREET RESIDENTIAL                         *
ASSOCIATION,                                     *
                                                 *
Plaintiff,                                       *
                                                 *            Civil Action No. 3:19-CV-00179-N
v.                                               *
                                                 *
THE CITY OF DALLAS, TEXAS,                       *
                                                 *
Defendant.                                       *

                    NOTICE OF APPEAL BY PLAINTIFF TENTH STREET
                             RESIDENTIAL ASSOCIATION


        Notice is hereby given that the Tenth Street Residential Association, Plaintiff in the
above named case, hereby appeals to the United States Court of Appeals for the Fifth Circuit
from the Final Judgment entered in this action on June 25, 2019.
        Notice is hereby given that the Tenth Street Residential Association, Plaintiff in the
above named case, hereby appeals to the United States Court of Appeals for the Fifth Circuit
from the Memorandum Opinion and Order entered in this action on June 25, 2019.


                                                         Respectfully Submitted,


                                                           /s/ John M. Hasley
                                                         John M. Hasley
                                                         Texas State Bar No. 24056951
                                                         E-mail: hasleyj@lanwt.org

                                                         Jorge Jasso
                                                         Texas State Bar No. 24101966
                                                         E-mail: jassoj@lanwt.org
 Case 3:19-cv-00179-N Document 32 Filed 07/23/19                  Page 2 of 2 PageID 1376


                                                        Legal Aid of Northwest Texas
                                                        600 E. Weatherford Street
                                                        Fort Worth, Texas 76102
                                                        (817) 339-5315 (phone)
                                                        (817) 649-4759 (fax)

                                                        Michael M. Daniel
                                                        State Bar No. 05360500
                                                        DANIEL & BESHARA, P.C.
                                                        3301 Elm Street
                                                        Dallas, Texas 75226-1637
                                                        214-939-9230
                                                        Fax 214-741-3596
                                                        E-mail: daniel.michael@att.net

                                                        Laura B. Beshara
                                                        State Bar No. 02261750
                                                        DANIEL & BESHARA, P.C.
                                                        3301 Elm Street
                                                        Dallas, Texas 75226-1637
                                                        214-939-9230
                                                        Fax 214-741-3596
                                                        E-mail: laurabeshara@swbell.net

                                                       ATTORNEYS FOR PLAINTIFF

                                      CERTIFICATE OF SERVICE


        I certify that on July 23, 2019, I electronically filed the foregoing document with the
clerk of court for the United States District Court for the Northern District of Texas using the
electronic case failing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to all counsel of record who have consented in writing to accept this Notice
as service of this document by electronic means.
                                                                 By: /s/ Jorge Jasso
